Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose an imaging mass spectrometry data processing device for processing mass spectrometry data which is profile data obtained from each of a plurality of micro areas in a measurement area on a sample, which includes a peak waveform processor for applying centroid conversion processing to convert a peak having a waveform of a mountain shape formed from the profile data for each of the micro areas into a rod-like peak as recited in claim 1; or a peak waveform processor for converting a peak having a waveform of a mountain shape formed from the profile data for each of the micro areas into a narrow peak having a peak width narrower than that of the peak centered on a mass center position determined from the waveform of the peak as recited in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881